Citation Nr: 0204302	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  97-19 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for dependents' educational assistance (DEA) 
under Chapter 35, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
November 1944.  He died April 1, 1996.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  It was also determined that 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, was not established.  

In April 1998, the Board remanded the instant claim for 
further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The cause of the veteran's death in April 1996 was colon 
cancer.  No autopsy was performed.  

2.  At the time of his death, service connection was in 
effect for multiple old healed scars of the face, forehead, 
nose, and hands; second and third degree burn scars of the 
hands, right and left forearms; shrapnel wound scar over the 
middle left triceps; and anxiety reaction.  The combined 
evaluation was 40 percent.  

3.  Colon cancer began many years after service discharge and 
was not due to or the result of service or the veteran's 
service-connected anxiety disorder or scars; nor did any of 
the veteran's service-connected disorders substantially or 
materially contribute to cause the veteran's death.

4.  The veteran did not die of a service-connected 
disability, nor was a permanent total service-connected 
disability in existence at the time of his death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially to cause his death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2001).  

2.  The criteria for eligibility for dependents' educational 
assistance (DEA) under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. § 3501(a)(1)(D) (West 
1991); 38 C.F.R. § 3.807(a)(1)(2)(3)(4) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board must consider whether there is any duty of 
assistance or notice required by the new law that has not 
already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
had notice of the results of development efforts, and whether 
she had the opportunity to address the issue at a hearing.  
Bernard, 4 Vet. App. at 394.  

Also pertinent to the issue of whether there is any prejudice 
is the question of whether the appellant is informed of the 
requirements of the VCAA.  She is informed of its provisions 
through a May 2001 letter received from the RO, notifying the 
appellant about the new law.  The letter explained the 
evidence necessary to establish entitlement, what evidence 
was still needed from the appellant, and what she could do to 
help her claim.  The appellant's representative has also been 
notified of all of the above action.  

In this case, the appellant has been given notice of the laws 
and regulations pertaining to her claim of entitlement to 
service connection for cause of the veteran's death.  The 
laws and regulations pertaining directly to cause of death 
were provided to the appellant in the July 1996 statement of 
the case (SOC).  Also, the laws and regulations for DEA 
benefits pursuant to Chapter 35 were provided to the 
appellant in the supplemental statement of the case (SSOC) 
dated in November 2001.  The veteran's service medical 
records have been obtained and reviewed, and pursuant to the 
Board's remand in April 1998, additional medical records from 
the veteran's private physician have been obtained and 
associated with the file.  She has been notified of the 
results of development efforts.  

Accordingly, the Board here considers whether there is any 
duty of assistance or notice required by the VCAA that 
requires correction before an appellate decision may be 
rendered.

There is no issue as to substantial completeness of the 
appellant's application in this case.  38 U.S.C.A. § 5102 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(a)(3), 
(b)(2)).  The appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits By a Surviving Spouse or Child 
(Including Death Compensation if Applicable) in May 1996.  
The application contains the veteran/claimant's name, 
sufficient service information to verify service, the benefit 
claimed and the appellant's signature.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)(3)).

There is a duty to notify a claimant of any information and 
medical or lay evidence that is needed to substantiate a 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  The Board remanded the instant 
claim in April 1998 in an effort to obtain additional 
evidence.  Medical records from the veteran's final period of 
hospitalization and from his private physician were obtained 
and associated with the claims folder

Further, the appellant was given an opportunity to testify at 
a hearing regarding this instant claim.  She declined.  

There is no prejudice to the appellant in deciding this claim 
on the merits, because she has been given the provisions of 
the VCAA, told what the requirements are to establish service 
connection for the cause of death and DEA benefits pursuant 
to Chapter 35, has been provided ample opportunity to present 
evidence meeting those requirements via a personal hearing, 
and the veteran's service medical records and private 
treatment records have been obtained and reviewed.  
Furthermore, a medical statement from the veteran's private 
physician was submitted by the physician, associated with the 
claims folder, and reviewed.  There is no indication that 
additional evidence pertinent to the claim might be obtained.

There is likewise no prejudice to the appellant in the 
Board's consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The appellant has had ample 
notice of what might be required or helpful to her case.  
Remand for the RO to address the regulations in the first 
instance would serve no practical purpose.  VA has 
substantially discharged its duty under the VCAA, and the 
Board may reach the merits of this appeal.

B.  Service Connection for the Cause of the Veteran's Death 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  
38 C.F.R. § 3.312(c). 

The cause of the veteran's death in April 1996 was colon 
cancer.  During his lifetime, the veteran was service-
connected for multiple old healed scars of the face, 
forehead, nose, and hands; second and third degree burn scars 
of the hands, right and left forearms; shrapnel wound scar 
over the middle left triceps; and anxiety reaction.  The 
combined evaluation was 40 percent.  Colon cancer, which was 
the cause of his death, was not manifested in service or 
until May 1995, many years thereafter, and there is no 
service medical evidence that this condition was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  The appellant 
claims that the veteran's colon cancer was caused by the 
veteran's anxiety reaction, which was service connected.  She 
asserts that the veteran refused medical treatment which 
could have detected or prevented his cancer and saved his 
life because he distrusted the medical community, and that 
his distrust was because of his medical treatment during 
service.  This is not substantiated by the medical evidence 
of record.  

The veteran had anxiety that had its onset in service.  He 
was in a tank in Italy when he was bombed and suffered second 
and third degree burns.  He was released from service on a 
Certificate of Disability but the medical records do not show 
that at the time of his release or any time thereafter, that 
the veteran's anxiety disorder affected him physically, or 
more specifically that it caused colon problems.  

Moreover, after service, the veteran's medical records 
associated with the claims folder, for the most part, are 
indicative of VA compensation examination reports.  Private 
medical records from 1986 to 1996, however, show the veteran 
in receipt of regular health care treatment.  This is 
contrary to the appellant's allegations.  Specifically, in a 
July 2001 statement on behalf of her claim, she related that 
her husband was not a man who was known to "run to the 
doctor in all the years."  However, from at least 1986 to 
the time of his death in 1996, the veteran was seen on a 
regular basis by a number of physicians for a number of 
conditions.  

His private physician, Jeffrey E. Sussman, MD, indicated in 
an August 1998 statement that the veteran's fear of medical 
procedures that developed in World War II conceivably 
prevented him from undergoing potentially life-saving early 
detection examinations.  Dr. Sussman opined that, "It is 
conceivably possible that if [the veteran's] fear of medical 
procedures had not developed during W.W.II, he may have 
allowed life saving early detection examinations."  Dr. 
Sussman's opinion is, unfortunately, purely speculative.  He 
stated that it was possible that the veteran might have 
allowed early detection examinations if he had not developed 
a fear of medical procedures in the service.  There is, 
however, no way to know whether the veteran would have 
undergone diagnostic tests earlier but for his experiences in 
service, nor is there any way to know whether such early 
diagnostic tests would have meant that the colon cancer would 
have been prevented or, if not prevented, cured.  Dr. Sussman 
never presents any medical evidence or rationale that shows 
that had the veteran undergone early detection examinations, 
his colon cancer could have been prevented or cured.  He only 
indicates that the procedures were "potentially curative" and 
that the veteran "failed to follow instructions and warnings 
that most likely would have avoided the cancer."  Early 
detection examinations may have detected his colon cancer but 
it is wildly speculative to assert that these examinations 
would have prevented the cancer or that the cancer could have 
been cured if detected.  Obert v. Brown, 5 Vet. App. 30 
(1993).  

Dr. Sussman provided another opinion letter in July 2001 in 
which he opined that the veteran's inability to trust anyone 
meant that he failed to follow instructions and warnings that 
most likely would have avoided the cancer that eventually 
took his life.  This statement is offered with no support.  
Dr. Sussman does not point to any instructions or medical 
advice given to the veteran before he developed colon cancer 
that the veteran failed to follow and that proximately 
resulted in his development of colon cancer.  

In short, the preponderance of the evidence is against 
finding any causal connection between the veteran's service-
connected anxiety disorder and the veteran's fatal colon 
cancer.  

Disability resulting from the aggravation of a non-service 
connected condition by a service connected condition may be 
compensated under 38 C.F.R. § 3.310(a) (2001).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  There is not any evidence 
that any of the veteran's service connected disabilities 
aggravated the colon cancer.  The appellant has not alleged, 
nor is there medical evidence to prove, that any of the 
veteran's service-connected disabilities aggravated his colon 
cancer.  

Finally, the appellant has presented no medical evidence that 
any physician has attributed the veteran's colon cancer to 
service or that his service connected anxiety or scars were, 
in fact, the cause of his death.  While the Board does not 
doubt the sincerity of the appellant or her belief in the 
merits of the claim, lay persons are not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the preponderance of the evidence is 
against a finding of entitlement to service connection for 
the cause of the veteran's death.  


C.  Dependents' Educational Assistance

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, depends upon 
meeting certain requirements.  An "eligible person" means, 
inter alia, the surviving spouse of a veteran who died while 
a total disability, permanent in nature, resulting from 
service-connected disability was in effect, or died as a 
result of a service-connected disability.   38 U.S.C.A. 
§ 3501(a)(1)(D) (West 1991); 38 C.F.R. § 3.807(a)(1)(3)(4) 
(2001).  Service-connected disability or death must have been 
the result of active military, naval, or air service.  
38 C.F.R. § 3.807(b) (2001).  A "surviving spouse" is a 
person of the opposite sex who was the spouse of the veteran 
at the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death and who has not remarried.  38 U.S.C.A. 
§ 101(3) (West 1991); 38 C.F.R. § 3.50(b) (2001).  The 
appellant provided a marriage certificate showing that she 
and the veteran had married in 1951, and there is no evidence 
that they did not live together until the veteran's death 
(except for his hospitalization) or that she has remarried.  

In this case, the veteran did not die of a service-connected 
disability, did not have a permanent total service-connected 
disability, nor was a permanent total service-connected 
disability in existence at the date of the veteran's death.  
He died of colon cancer for which he was not service 
connected and none of his service-connected disabilities was 
determined at any time to be permanent or total.  None of the 
criteria necessary for eligibility for DEA pursuant to 
Chapter 35, United States Code has been met.  The law is 
clear and precludes eligibility in this case.  Where the law 
is dispositive, the claim must be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the Board has no alternative but to deny 
the appellant's appeal as she does not meet the legal 
criteria for eligibility for the Chapter 35 educational 
assistance program.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

